Citation Nr: 0927181	
Decision Date: 07/21/09    Archive Date: 07/30/09

DOCKET NO.  01-01 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an increased (compensable) rating for 
diplopia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1979 to July 
1982 and from May 1983 to October 1998. 
 
This appeal initially came before the Board of Veterans' 
Appeals (Board) from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona. 
 
The Board notes that, in January 2004, the Veteran testified 
at a hearing before another Veterans Law Judge but the tape 
of that hearing was lost and there was no transcript made of 
his testimony. 
 
In November 2004, the Board remanded the Veteran's case to 
the RO to comply with his request to appear at another Board 
hearing at the RO.  In February 2005, the Veteran testified 
at a personal hearing at the RO before the undersigned.  A 
transcript of that hearing is of record. 
 
Thereafter, in a July 2005 decision, the Board granted the 
Veteran's claims for service connection for an undiagnosed 
illness manifested by memory loss, arthritis of the 
hands/fingers, headaches, and subluxation of the right first 
metacarpophalangeal joint, and denied his claims for service 
connection for residuals of a vasectomy or of a 
vasovasostomy, and a left hip disorder.  The Board remanded 
the remaining claims to the RO for further development.  

While the case was on remand, the RO issued a March 2006 
rating decision that awarded service connection for 
poikiloderma of Civatte.  This constitutes a full grant of 
the benefits sought with respect to the Veteran's claim for 
service connection for tinea versicolor.  The RO also 
assigned 10 percent evaluations for the Veteran's lumbosacral 
strain, degenerative joint disease of the right knee, 
degenerative joint disease of the left knee, and instability 
of the left knee, effective from February 2, 2006.  

In a November 2006 decision, the Board granted service 
connection for muscle cramps of the hands and legs and an 
initial rating of 10 percent for lumbosacral strain, for the 
period prior to February 2, 2006; and denied an initial 
rating in excess of 10 percent for lumbosacral strain, for 
the period from February 2, 2006; an initial compensable 
rating for degenerative joint disease of the right knee, for 
the period prior to February 2, 2006; an initial rating in 
excess of 10 percent for degenerative joint disease of the 
right knee, for the period from February 2, 2006; an initial 
compensable rating for degenerative joint disease of the left 
knee, for the period prior to February 2, 2006; an initial 
rating in excess of 10 percent for degenerative joint disease 
of the left knee, of the period from February 2, 2006; an 
increased rating for left ankle fracture above 10 percent; an 
initial compensable rating for bone spur of the left ulna; an 
initial compensable rating for bone spur of the right ulna; a 
compensable rating for a left tibia disability; an initial 
rating in excess of 10 percent for tinnitus, to include 
separate schedular ratings for each ear; and an initial 
compensable rating for bilateral hearing loss. 
 
The Board remanded the issue of entitlement to an increased 
(compensable) rating for diplopia to the RO in November 2006 
for further development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The claims file reflects that further RO/AMC action on the 
remaining claim is warranted.

The Veteran underwent a VA examination in February 2009 to 
determine the current severity of his service-connected 
diplopia.  However, this pertinent medical evidence was not 
considered or discussed by the RO/AMC in the April 2009 
supplemental statement of the case (SSOC).  Pursuant to 38 
C.F.R. §§ 19.37, 20.1304(c) (2008), any pertinent evidence, 
not previously reviewed at the RO, but received from the 
Veteran prior to the transfer of the VA claims file to the 
Board, or evidence which is accepted first at the Board, must 
be initially reviewed by the agency of original jurisdiction 
unless this procedural right is waived by the Veteran or his 
representative.  The Veteran did not waive this procedural 
right and, therefore, the case must be remanded for the 
RO/AMC to review this evidence.

Accordingly, the case is REMANDED for the following action:

The RO/AMC should readjudicate the 
appellant's claim for a compensable 
rating for diplopia.  If the benefits 
sought on appeal remain denied, the 
appellant and his representative should 
be provided with a SSOC.  The SSOC 
should contain notice of all relevant 
actions taken on the claims, to include 
a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issue 
currently on appeal, including the 
February 2009 VA examination report, 
since the April 2009 SSOC.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




_________________________________________________
D.J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




